DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  No new Information Disclosure Statements (IDS) have been filed since 11 August 2022, the date of the Applicant’s most recent response.

Status of the Claims
•    The office action is being examined in response to the initial application
filed 23 August 2021 and the Applicant’s amendments and Remarks dated 11 August 2022.
•    Claims 1, 3-4 and 8-12 have been amended by the Applicant.
•    Claims 5-6 have been cancelled by the Applicant.
•    Claims 1-4 and 7-12 are pending and have been examined.
•    Claims 1 and 8 are the only independent claims.

Examiner’s Note
2.	Claims 1-4 and 7 are in ordered combination a practical application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more.
Analysis:
Step 1: Claims 8-12 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 8-12 are directed to a process (method).  The answer is YES.

Step 2A:  Claims 8-12 recite a method directed to the abstract idea to reduce the risk of fraud executing unauthorized transactions.  Further, in support of this abstract idea, (Spec ¶ [0004]) recites in part, “the payments using plastic cards are approved without any separate security system, and if the plastic cards are lost, accordingly, they may be unfairly used” and   (Spec ¶ [0004]) recites in part, “The secure element serves to allow the multiple pieces of card information by card service to match each of the plurality of the fingerprints, to store the matching results therein, to verify the fingerprint information inputted to the fingerprint input unit”.  Thus, transaction fraud prevention and risk management, a particular form of organizing of a human activity, is a fundamental economic practice.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 8, as representative, recites, “verifying the fingerprint information inputted”, “selecting one piece of card information that matches the fingerprint information inputted”, “producing transaction response information with one piece of card information selected”, “transmitting the transaction response information”, “producing one or more lists for each card service based on an application identifier (AID)”, “matching the multiple pieces of card information with each of the plurality of fingerprints” and “selecting the one piece of card information corresponding to a fingerprint information input”.   The steps represent a series of instructions for identifying and management of authorized or fraudulent transactions.  These steps contribute to “risk management” which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore, the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a multi-card “secure element” (processor) configured for executing instructions, and a “fingerprint input unit” (sensor / scanner) for collecting fingerprint image data.  The multi-card “secure element” also contains a (memory) configured to generate and store fingerprint data associated with the user (owner) of a transactional account.  
The memory is recited at a high level of generality (i.e. memory for storing fingerprint and account data). The processor(s) are also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data, capturing image data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, calculating, storing data) used in computer applications.  
Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of “verifying the fingerprint information inputted”, “selecting one piece of card information that matches the fingerprint information inputted”, “producing transaction response information with one piece of card information selected”, “transmitting the transaction response information”, “producing one or more lists for each card service based on an application identifier (AID)”, “matching the multiple pieces of card information with each of the plurality of fingerprints” and “selecting the one piece of card information corresponding to a fingerprint information input”.. are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

          The analysis above applies to all statutory categories of invention.  As such, the presentment of Claim 8 otherwise styled as a machine or product of manufacture, for example, are subject to the same analysis.  
Dependent claims further define the abstract idea that is present in their respective independent claim 8.   Furthermore, the dependent claims 9-12 do not resolve the issues raised in the independent claims.  Claims 9-12 are directed toward additional data exchange details of the independent claim steps.  Accordingly, claims 9-12 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claim 8.  Thus claims 8-12 are not patent eligible     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Publication No. 20160217455 A1 from Hosny et al., (hereinafter referred to as Hosny) in view of US Patent No. 10,482,453 B2 to Zarakas et al., (hereinafter referred to as Zarakas).

As per Claim 1, Hosny teaches;
A multi-card comprising:
 
a secure element adapted to allow multiple pieces of card information issued to the same card service to match each of a plurality of fingerprints to thus store the matching results therein; (see at least Hosny, Fig. 1, Item 130, ¶¶ [0014], [0033] and [0034]).

a fingerprint input unit configured to receive the plurality of fingerprints inputted thereto; (see at least Hosny, Fig. 4, Item 310 and ¶ [0037]).

wherein the secure element is configured to: 

Further, Hosny discloses an encoded memory with software programs or applications, (see at least Hosny, ¶ [0041]).  However, Hosny does not specifically disclose matching a list with fingerprints for the listed data stored.  In a related field of endeavor, Zarakas teaches;

produce one or more lists for each card service based on an application identifier (AID); (see at least Zarakas, Col. 9, Lines 48-56 and Col. 10, Lines 8-11).

when there are the multiple pieces of card information having a same AID in each list, match the multiple pieces of card information with each of the plurality of fingerprints to generate an internal AID in which information on the plurality of fingerprints is further included in the multiple pieces of card information; (see at least Zarakas, Col. 38, Lines 60-66, Col. 39, Lines 13-21 and Col. 42, Lines 61-66).

select a piece of card information corresponding to a fingerprint information input from the fingerprint input unit based on the internal AID to produce transaction response information; (see at least Zarakas, Col. 4, Lines 52-60 and Col. 36, Lines 50-58).

wherein the internal AID is generated by adding arbitrary characters to the AID or applying internal AIDs made by partially changing the AID in the card information having the same AID contained in the respective lists; (see at least Zarakas, Col. 29, Lines 1-5 and Col. 33, Lines 40-46).
	 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Hosny to incorporate the teachings of Zarakas which provides the feature of comparing and matching biometric samples of a plurality of uses; (see at least Zarakas, SUMMARY, Col. 3, Lines 35-46; “A dynamic transaction card may include a number of interactive components, including for example, components that may execute on a microprocessor, which may interact with an a secure payment chip, which may be an EMvrM 50 chip via an Application Program Interface (API) defined for the secure payment chip).  One of ordinary skill in the art would have been motivated to make the modification for the increased security that biometric input provides (see at least Zarakas, Col. 5, Lines 15-27).

As per Claim 2, Hosny teaches;

wherein the card service comprises at least one of payment service and a membership service; (see at least Hosny, ¶¶ [0032], [0033] and [0034]).

As per Claim 3, Hosny teaches;

wherein the secure element serves to allow the multiple pieces of card information by card service to match each of the plurality of the fingerprints, (see at least Hosny, Fig. 4, Item 310 and ¶ [0037]), to store the matching results therein, (see at least Hosny, ¶¶ [0040] and [0042]), to verify the fingerprint information inputted to the fingerprint input unit, to select one piece of card information that corresponds to the card service selected from a payment terminal and matches the fingerprint information inputted, and to produce the transaction response information having one piece of card information selected; (see at least Hosny, ¶ [0032]).

As per Claim 4, Hosny teaches;

a control unit for controlling operations of the secure element and the fingerprint input unit; (see at least Hosny, Fig. 1, Item 130, ¶¶ [0014], [0033] and [0034]). 

a display unit for displaying at least one card service selected from the payment terminal, the card information issued to the card service selected, one piece of card information selected by the fingerprint information inputted to the fingerprint input unit, a fingerprint verification state, and a payment proceeding state; (see at least Hosny, Fig. 1, Item 138 and ¶ [0034]).

As per Claim 8, Hosny teaches;
An operation method of a multi-card having a fingerprint input unit, the operation method comprising:

	receiving fingerprint information;	

verifying the fingerprint information inputted to the fingerprint input unit; (see at least Hosny, Fig. 1, Item 130, ¶¶ [0014], [0033] and [0034]).

selecting one piece of card information that matches the fingerprint information inputted; (see at least Hosny, ¶ [0037]).

based on the information stored by allowing multiple pieces of card information issued to the same card service as one another to match each of a plurality of fingerprints; (see at least Hosny, ¶ [0037]).
	
producing transaction response information with one piece of card information selected and transmitting the transaction response information to a payment terminal; (see at least Hosny, ¶ [0037]).

wherein selecting the one piece of card information further comprises:

Further, Hosny discloses an encoded memory with software programs or applications, (see at least Hosny, ¶ [0041]).  However, neither Hosny nor Zarakas specifically disclose matching a list with fingerprints for the listed data stored.  In a related field of endeavor, Bartholomew teaches;

producing one or more lists for each card service based on an application identifier (AID); (see at least Zarakas, Col. 9, Lines 48-56 and Col. 10, Lines 8-11).

when there are the multiple pieces of card information having a same AID in each list, matching the multiple pieces of card information with each of the plurality of fingerprints to generate an internal AID in which information on the plurality of fingerprints is further included
in the multiple pieces of card information; (see at least Zarakas, Col. 38, Lines 60-66, Col. 39, Lines 13-21 and Col. 42, Lines 61-66).

selecting the one piece of card information corresponding to a fingerprint information input from the fingerprint input unit based on the internal AID to produce transaction response information; (see at least Zarakas, Col. 4, Lines 52-60 and Col. 36, Lines 50-58).

wherein the internal AID is generated by adding arbitrary characters to the AID or applying internal AIDs made by partially changing the AID in the card information having the same AID contained in the respective lists; (see at least Zarakas, Col. 29, Lines 1-5 and Col. 33, Lines 40-46).
	 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Hosny to incorporate the teachings of Zarakas which provides the feature of comparing and matching biometric samples of a plurality of uses; (see at least Zarakas, SUMMARY, Col. 3, Lines 35-46; “A dynamic transaction card may include a number of interactive components, including for example, components that may execute on a microprocessor, which may interact with an a secure payment chip, which may be an EMvrM 50 chip via an Application Program Interface (API) defined for the secure payment chip).  One of ordinary skill in the art would have been motivated to make the modification for the increased security that biometric input provides (Zarakas, col. 5, lines 15-27)

As per Claim 9, Hosny teaches;

wherein selecting the one piece of card information that matches the fingerprint information inputted is carried out by selecting one piece of card information that corresponds to the card service selected from the payment terminal and matches the fingerprint information inputted, based on the information stored by allowing the card information by card service to match the fingerprints; (see at least Hosny, Fig. 4, Item 310 and ¶¶ [0032], [0037], [0040] and [0042]).

As per Claim 10, Hosny teaches;

selecting the one piece of card information that matches the fingerprint information inputted is carried out by selecting, when the number of card information issued to the card service selected is one, when the fingerprint information inputted is verified as a fingerprint of a user, the corresponding card information; (see at least Hosny, Fig. 4, Item 310 and ¶¶ [0032], [0037], [0040] and [0042]).

As per Claim 11, Hosny teaches;

displaying at least one of the card services selected from the payment terminal, the card information issued to the card service selected, one piece of card information selected by the fingerprint information inputted to the fingerprint input unit, a fingerprint verification state, and a payment proceeding state on a display unit; (see at least Hosny, Fig. 1, Item 138 and ¶ [0034]).

As per Claim 12, Hosny teaches;

receiving, in the case where the card service of one piece of card information selected is local currency, a payment rejection response when a district where a franchise location using the payment terminal is placed does not correspond to a district where one piece of card information selected is used; (see at least Hosny, ¶ [0037]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hosny and Zarakas, in view of PG Publication No. 20210326824 A1 from Bartholomew et al., (hereinafter referred to as Bartholomew).

As per Claim 7, Hosny discloses an encoded memory with software programs or applications, (see at least Hosny, ¶ [0041]).  Further, Zarakas correlates biometric data with dynamic transaction card information, (see at least Zarakas, SUMMARY, Col. 4, Lines 35-46).  However, neither Hosny nor Zarakas specifically disclose matching a list with fingerprints for the listed data stored.  In a related field of endeavor, Bartholomew teaches;

wherein the matching results are set or changeable by allowing the card information to match the fingerprints through a service application driven by a user terminal; (see at least Bartholomew, ¶ [0081]).
	
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Hosny and Zarakas to incorporate the teachings of Bartholomew which provides the feature of comparing and matching biometric samples of a plurality of uses; (see at least Bartholomew, ABSTRACT; “Transaction cards, systems and methods configured with card validation and fingerprint or other activation features.  In one embodiment, an exemplary transaction card may comprise transaction circuitry configured to conduct purchase transactions, at least one fingerprint sensor, data storage configured to store fingerprint reference data, communication circuitry, card control circuitry configured to activate or otherwise control the card based on fingerprint verification, and computer readable media storing instructions for transmitting fingerprint verification information when a purchase transaction is attempted to POS device and/or an online entity”).  One skilled in the art would have been motivated to make the modification to more accurately define the biometric information associated with the user (Bartholomew, para. 0079)



Response to Arguments

20.	Claim Objections:
	With respect to the claim objections at issue, Applicant’s arguments are persuasive and overcome each and every issue raised and is sufficient to withdraw the subject claim objections.
	
21.	Rejections under 35 U.S.C. 112(a):
	With respect to the rejections at issue, Applicant’s arguments are persuasive and overcome each and every issue raised and is sufficient to withdraw the subject rejections.

22.	Rejections under 35 U.S.C. 101:
	With respect to the rejections at issue, the Applicant asserts that “Amended claim 8 is directed to an operation method of a multi-card having a fingerprint input unit, and the claim limitations therein are deemed to be an integration into a practical application, because the claim limitations are recited for applying or using an alleged judicial exception in some other meaningful way . . .”, (Remarks, page 7, ¶ 5) and “as set forth below with respect to the 102 &103 rejections, the claimed method includes additional elements which have an inventive concept over the prior art and therefore are also sufficient to have "significantly more" than the judicial exception”, (Remarks, page 8, ¶ 2).  
The Examiner respectfully disagrees and points to the rejection under 35 U.S.C. 101 above for additional explanation.  The rejection above is in accordance with the 2019 PEG and the most recent Update dated October 2019.
Applicant’s arguments regarding "integration into a practical application" are non-persuasive because the amended claim language does not add any technical features which transforms the abstract idea into non-abstract, and therefore patent-eligible, subject matter.  
With regard the Applicant’s assertion that the amended claims “have "significantly more" than the judicial exception”, this argument is non-persuasive as there are no such details in the claims which amount to meeting the Significantly More standard.  Further, the assertion that prior art arguments could be sufficient to overcome a rejection of eligibility is not a proper basis for withdrawal of such a rejection based upon 35 U.S.C. 101.   
	As such, Applicant's arguments are not persuasive and the subject rejections are maintained.
 
Prior Art rejections under 35 U.S.C. 102/103:
Applicant’s arguments with respect to claims 1-4 and 7-12 have been considered but are moot because the arguments are directed to the newly amended claim language.  The Examiner conducted a new search for prior art as indicated in the above revised rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bartenstein et al. (US 20150073983 A1) discloses controlling a reprogrammable payment card includes: at the payment card, establishing a wireless connection with a mobile computing device; receiving, over the wireless connection, a first magnetic sequence command corresponding to a first payment method, a first digital transaction credential corresponding to the first payment method, and a second magnetic sequence command corresponding to a second payment method; initiating a first mode; in the first mode, arming a controller within the payment card to drive a magnetic stripe emulator within the payment card according to the first magnetic sequence command; in the first mode, activating an integrated circuit within the payment card to broadcast the first digital transaction credential; and in the first mode, disabling operation of the magnetic stripe emulator and the integrated circuit in response to failure of a wireless com1ection with the mobile computing device. 
Sandelov et al. (US 20180005227 A1) discloses controlling a dynamic transaction card includes: at a first tin1e, accessing a first cryptogram; at a second time, establishing a wireless connection with a mobile computing device; in response to establishing the wireless connection with the mobile computing device, accessing a first token associated with the first cryptogram from the mobile computing device via the wireless connection; generating a first magnetic stripe sequence command representing the first cryptogram and the first token; and in response to detecting a magnetic stripe card reader proximal a magnetic stripe emulator integrated into the dynamic transaction card at a third time succeeding the second time, driving the magnetic stripe emulator according to the first magnetic stripe sequence command.
Agrawal et al. (US 20190392453 A1) discloses a method of facilitating a payment transaction with a payment card of a customer. The method includes receiving a payment transaction request initiated at a merchant terminal. The payment transaction request comprises a merchant transaction amount associated with a purchase entered at the merchant terminal and a fingerprint tap input provided by the customer on a fingerprint input module, the fingerprint tap input indicative of a customer transaction amount associated with the purchase.  The method includes facilitating verification of a fingerprint obtained from the fingerprint tap input of the customer by comparing with stored fingerprint of the customer. The method further includes, upon successful verification, determining whether the merchant transaction amount conforms to the customer transaction amount obtained from the fingerprint tap input. The method further includes facilitating the payment transaction associated with the payment transaction request if the merchant transaction amount conforms to the customer transaction amount.
Howell (US 20050169503 A1) teaches mapping different finger/fingerprints to different tasks (see Fig. 7).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL R KLOBERG/Examiner, Art Unit 3698                                                                                                                                                                                                        
/ERIC T WONG/Primary Examiner, Art Unit 3698